DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  line 3 recites “senor” and the examiner believes this is a minor typographical error that should read --sensor--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “a processor” but then dependent claims make reference to transmitting information to surface thus rendering this claim indefinite. There is no limitation that this processor is downhole, therefore it is unclear if that is requirement of the independent claim to ensure the clarity of the dependent claims or not.
	Claim 1, line 10 recites “the first radius” which lacks proper antecedent basis.
	Claims 2-43 are rejected as depending from a rejected indefinite claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-43 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more. 
Step 1 of the USPTO’s eligibility analysis entails considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. 
Claims 1-43 are directed to a method (process).  As such, the claims are directed to statutory categories of invention.
If the claim recites a statutory category of invention, the claim requires further analysis in Step 2A. Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance is a two-prong inquiry. In Prong One, examiners evaluate whether the claim recites a judicial exception.
Claim 1 recites abstract limitations including: “receiving, by the processor, a first acceleration measurement from the first sensor, the first acceleration measurement corresponding to a first sensor location in a first two-dimensional reference frame, the first two-dimensional reference frame coincident with a plane orthogonal to a rotational axis of the drilling system and based on a position of the drilling system in the plane, the first acceleration measurement comprising a first radial acceleration measurement…along a first measurement axis parallel to the first radius…and a first tangential acceleration measurement…along a second measurement axis orthogonal to the first measurement axis; receiving, by the processor, a second acceleration measurement from the second sensor, the second acceleration measurement corresponding to a second sensor location in the first two-dimensional reference frame, the second sensor location spaced apart from the rotational axis by a second radius…and spaced apart from the first sensor location in the plane, a second radial acceleration measurement…along a third measurement axis parallel to the second measurement axis and a second tangential acceleration measurement…along a fourth measurement axis parallel to the first measurement axis; and identifying, by the processor, a downhole dynamic of the drilling system based on the first and second acceleration measurements”. 
These limitations, as drafted, are a process that, under its broadest reasonable interpretation, cover performance of the limitations in the mind, or by a human using pen and paper, and therefore recite mental processes.  More specifically, other than reciting “by a processor”, nothing in the claim element precludes the aforementioned steps from practically being performed in the human mind, or by a human using pen and paper. The mere recitation of generic computing elements does not take the claim out of the mental process grouping. Furthermore, as discussed in MPEP §2106.04(a)(2)(III)(A), claims directed toward a mental process include claims to “‘collecting information, analyzing it, and displaying certain results of the collection and analysis,’ where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 199 USPQ2d 1739, 1741-42 (Fed. Cir. 2016)”. Thus, the claim recites an abstract idea.
If the claim recites a judicial exception (i.e., an abstract idea enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance, a law of nature, or a natural phenomenon), the claim requires further analysis in Prong Two. In Prong Two, examiners evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
Claim 1 also recites the additional elements of: a first sensor, a second sensor, and a processor.
The functions of the first and second sensor and the processor are additional elements whose functions are recited at a high level of generality and are merely invoked as tools to perform the abstract idea. 
Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
If the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception, and requires further analysis under Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
	As discussed above, the additional elements the processor amount to mere instructions to apply the exception. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally, the specification notes that the controller is a generic computer [0169].
	Regarding the sensors, the specification demonstrates the well-understood, routine, conventional nature of this additional element as it describes the additional element in a manner that indicates that the additional element is sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. §112(a). For example, the specification discusses that bottom-hole assemblies could have a myriad of sensors that would clearly be known as there is little discussion in the detail of them [0005]. Furthermore, as taught by Mebane, III et al US Patent Application Publication 2012/0217067, gathering data from sensors is a conventional method performed on drilling rigs [0008-0009].
	Thus, even when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea.

Claims 2-43, The various metrics of Claim X-Y merely narrow the previously recited abstract idea limitations. For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea. Additionally, according to the Symantec, TLI, OIP Techs, and buySAFE court decisions cited in MPEP 2106.05(d)(II) indicate that mere receiving or transmitting data over a network is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). Furthermore, the recitation of the specific variables is insufficient as “merely selecting information, by content or source, for collection, analysis, and display does nothing significant to differentiate a process from ordinary mental processes, whose implicit exclusion from §101 undergirds the information-based category of abstract ideas (See Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1355 (Fed. Cir. 2016)). Examiner notes that mathematical equations, without the proper integration or practical application discussed above, are further directed toward abstract ideas.


Allowable Subject Matter
Claims 1-20 are rejected above and therefore not in condition for allowance, but the claims are considered allowable over the state of the art for the following reasons.
The following is a statement of reasons for the indication of allowable subject matter:  van Oort et al US Patent Application Publication 2016/0115778 is believed to be the closest prior art, as detailed in the related parent application, but fails to teach the first and second sensor as positioned with the claimed measurement axis. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA SCHIMPF whose telephone number is (571)270-7741. The examiner can normally be reached Monday-Friday 7:00am - 3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARA SCHIMPF/            Primary Examiner, Art Unit 3672